OFFICE OF THE ATTORNEY GENERAL                        OF TEXAS
                                         AUSTIN

G-     c. MANN
&-oP(-



       Honorable   Barry   -ox,         Chaintan
       State Board ot Control
       Austin, Texas

       Dear Sirr




                                                                 iluus on polioiar    or*
                                                                    oovsring  a thrae-

                                                                opinion of t&is’ dapart-
                                                                a bean rsOmOa.


                                                       ontrolhas her0t0r0ra
                                                       ran00protsotion     at
                                                      and, agencies     on a
                                                    in advanoa out of our-
                                              enanae approprlatlons,          t bus
                                              mktng     a three     fear oonttiaot.
                                          Can the       Board    of Contziol   lsg-
                                  for    inlatzrance      iox? a three-year      eon-

                                       Gan the various    Stat.            inetitu-
                           aganol6s    pay in advanar,    fr0a            ourrrnt
             appropriations,       for praalums   on p0liOiae              Of In-
             suranoe     oovarlng   a three-year   period?”
                    This departrasnt    ln~ Opini~on No. O-201, held that
       the. State Board of Health was unauthorieed            to insure    State
       property   in its posrcrsion       against     lose bp firr,  unless    a
       speoliio   appropriation      had been mada for, that purpose.
       That opinion     was based upon the ~rop0~sltion         that ths Lagis-
       laturs   had in Senate .Oonauxrsnt         Rssolutlon  NO. 3, passed

wo0011Y”“lcA?wt4
           IS70LIcOwm”rD
                       u * WAIT”LHTAL
                                  OPlNleN
                                       “WL.ISLi
                                           APPROVED
                                                BY
                                                 TWE
                                                   ATTORNLI
                                                       OLNLRAL
                                                            0”FIRST
                                                                 ASS,S,ANr
Honorable    Harry   Knox, Page 2



at the Second Called Session    of the 37th Legislature,       &a-
clarad it to “be the fixed policy      of this state    to carry
its own Insurance  upon stata   buildings    and contents,    and
that no insuranoe  golioy  shall be taken out upon any of the
pub110 buildings  and contents tharaof..     . .n
               Our opinion    No. O-842 holds that the Commlssloner
of Agriculture       has no authority,     in the abeanaa of a sproitlo
appropriation       for suoh purpose,    to pay the premium on fire     or
caaualtp     ineursnoe    policy  Issued on certain    livsstock owned
by the State..
            An available,  apealfio     approprlatlon       to pay the
premium on any kind of 8 polioy       issued    in favor o$ the State
uould amount to a subsequent      declaration       of policy   by tha
Legislature   and would, to that extant,        rapaal    the policy   an-
nounoed by the resolution    above referred         to.
           Be have     carefully       examined the various     appropria-
tion bills  passed     by the 46th Legislature,        and so far as we
have been able to      find,     there are no spaoifio      appropriations
made to the various       State     institutions   and agsnolas     for the
purpose of paying      the premium on the polloias          under oonsld-
oration.
             “All pabllo    oifioea   and officers      are oraaturas
      of law.      The powers and duties       of pub110 offioara
      are defined     and limited    by law.     By being derlnad
      and limited     by law, we mea,n the eat of a public           of-
      ficer   must be exprasel~      authorized    by law or lm-
      plied therefrom.        22 Rawle C. L., p. 555, Sac. 114.            It
      rollows    from  the above that publia       orrioers    may
      make only such oontraots        for the government       they
      represent     as they are authorized       by law to make.”
      Fort Vorth Cavalry       Club, Inc. vs. Sheppard,        83 S.W.
      (2d) 660.
             hrtar carefully     raviawlng      Chapter8   1 to 7a, lnolu-
SiVS) of Title     20, Vernon’s Annotated          Civil Statutes,       we do
not find whare the Board of Control             is authorized      to eontraot
for insurance     for a three-year      period.      Therefore,      your first
question   is respectively     answered      in tha negative.
Bonorabla'Harry    Knox, Pa&a 3



              In view of what has bran said abava,  It naturally
follows    that your saoond question  must be anzwarad in the
negative    and is so answered.
            Trusting   that   the   foregoing       fully      amwars   your
inquiry,   we ara

                                      Very      truly    your8
                               ATTOREETCBT8RhL Or TPJCAS



                                                Ardall       William8
                                                            Asmletant


AWlor




                  ATTORNEY GENERAL OP TEXAS